Judgment unanimously affirmed. Memorandum: Defendant waived prosecution by indictment, consented to be prosecuted by a superior court information charging him with burglary in the second degree, and pleaded guilty to that charge. The court subsequently granted defendant’s application to withdraw his plea, but denied his request to withdraw the waiver of indictment. Defendant, after further plea negotiations, again pleaded *887guilty. On this appeal, he contends that he was denied due process by the court’s refusal to permit withdrawal of the waiver of indictment. Defendant, by pleading guilty, forfeited appellate review of that issue (see, People v Stewart, 122 AD2d 236; People v Ferrara, 99 AD2d 257, 259). (Appeal from judgment of Wyoming County Court, Dadd, J.—burglary, second degree.) Present—Dillon, P. J., Callahan, Green, Balio and Lowery, JJ.